Exhibit 10.1

SECOND AMENDMENT AGREEMENT

This Second Amendment Agreement (this “Second Amendment Agreement”) is entered
into as of September 2, 2008, by and between WILLIAM LYON HOMES, INC., a
California corporation (“Borrower”), and COMERICA BANK (“Lender”). This Second
Amendment Agreement is made with reference to the following facts:

RECITALS

A. Lender has made a revolving line of credit available to Borrower in the
initial maximum outstanding principal amount of $50,000,000 (the “Loan”),
pursuant to the terms of that certain Revolving Line of Credit Loan Agreement
(Borrowing Base Loan) dated as of March 8, 2006 (as amended by the First
Amendment Agreement described below and by this Second Amendment Agreement, the
“Loan Agreement”). Capitalized terms used in this Second Amendment Agreement and
not defined shall have the meanings assigned to such terms in the Loan
Agreement.

B. Pursuant to that certain Amendment Agreement dated as of February 28, 2008,
by and between Borrower and Lender (the “First Amendment Agreement”), the
maximum available outstanding principal amount of the Loan was reduced to
$35,000,000.

C. Subject to the terms and conditions contained in this Second Amendment
Agreement, Borrower and Lender have agreed to modify the Loan Agreement and
other Loan Documents as set forth herein.

D. As used in this Second Amendment Agreement, the term “Loan Documents” means
the Loan Agreement, the Note, the Deeds of Trust, the other Security Documents,
the Environmental Indemnity, the Guaranty, and the other “Loan Documents”
described in the Loan Agreement. This Second Amendment Agreement and the “Short
Forms,” “Additional Deeds of Trust” and “Additional Environmental Indemnities”
described below shall also constitute Loan Documents.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and information, and in
consideration of the mutual covenants and agreements contained in this Second
Amendment Agreement, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender agree as
follows:

1.    Recitals; Representations and Warranties. The above statement of facts set
forth in the Recitals is true and correct, and the Recitals hereby are
incorporated herein as an agreement of Borrower and Lender. Borrower hereby
represents and warrants to Lender that (a) no Event of Default or Unmatured
Event of Default has occurred or exists, and (b) all representations and
warranties of Borrower contained in the Loan Agreement or in any of the other
Loan Documents (as the Loan Agreement and such other Loan Documents are amended
hereby) are true and correct as of the date hereof.

 

-1-



--------------------------------------------------------------------------------

2.    Amendments to Loan Agreement. Borrower and Lender hereby amend the Loan
Agreement as follows:

2.1    The definition of “Home Advance Maturity Date(s)” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

“‘Home Advance Maturity Date(s)’ shall mean the applicable period of time during
which a Home may remain in the Borrowing Base for the purposes of calculating
the Borrowing Availability, as follows:

(a) With respect to Presold, High End Presold, Spec or High End Spec Homes,
twelve (12) Calendar Months after the initial entry of such Presold, High End
Presold, Spec or High End Spec Home into the Borrowing Base;

(b) With respect to High End Model Homes, thirty (30) Calendar Months after the
initial entry of such High End Model Home into the Borrowing Base;

(c) With respect to Model Homes for all Qualified Projects other than the
Qualified Projects commonly known as ‘Gallery Walk’ in Elk Grove, California,
and ‘Plaza Walk’ in Elk Grove, California, thirty (30) Calendar Months after the
initial entry of such Model Home into the Borrowing Base; and

(d) With respect to Model Homes for the Qualified Projects commonly known as
‘Gallery Walk’ in Elk Grove, California, and ‘Plaza Walk’ in Elk Grove,
California, twenty-four (24) Calendar Months after the initial entry of such
Model Home or High End Model Home into the Borrowing Base.”

2.2    The definition of “Maximum Aggregate Borrowing Base Concentrations” set
forth in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“‘Maximum Aggregate Borrowing Base Concentration(s)’ shall mean shall mean each
and every one of the following:

(a) With respect to all Qualified Projects included in the Borrowing Base
(collectively or individually ‘Geographic Concentration Limitation’):

(i) The aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Zoned Land, Lots and/or Homes for Qualified Projects located
in the State of Arizona shall not exceed the lesser of (1) Twelve Million Two
Hundred Fifty Thousand Dollars ($12,250,000.00), or (2) thirty-five percent
(35%) of the then existing Commitment Amount; and

(ii) The aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Zoned Land, Lots and/or Homes for Qualified Projects located
in the State of Nevada shall not exceed the lesser of

 

-2-



--------------------------------------------------------------------------------

(1) Twelve Million Two Hundred Fifty Thousand Dollars ($12,250,000.00), or
(2) thirty-five percent (35%) of the then existing Commitment Amount.

(b) With respect to all Zoned Land and Lots to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Zoned Land, Entitled Land, High End Entitled Land, Lots Under
Development and High End Lots Under Development for all Qualified Projects shall
not exceed the lesser of (i) Twenty Million Dollars ($20,000,000.00), or
(ii) sixty percent (60%) of the then existing Commitment Amount (‘Land
Concentration Limitation’).

(c) With respect to all Zoned Land to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all Zoned Land for all Qualified Projects shall not exceed the lesser of
(i) Five Million Dollars ($5,000,000.00), or (ii) fifteen percent (15%) of the
then existing Commitment Amount (‘Zoned Land Concentration Limitation’).

(d) With respect to all Entitled Land to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all Entitled Land for all Qualified Projects shall not exceed the lesser of
(i) Ten Million Dollars ($10,000,000.00), or (ii) thirty percent (30%) of the
then existing Commitment Amount (‘Entitled Land Concentration Limitation’).

(e) With respect to all High End Entitled Land to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all High End Entitled Land for all Qualified Projects shall not
exceed the lesser of (i) Seven Million Five Hundred Thousand Dollars
($7,500,000.00), or (ii) twenty-two percent (22%) of the then existing
Commitment Amount (‘High End Entitled Land Concentration Limitation’).

(f) With respect to all Lots Under Development to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Lots Under Development for all Qualified Projects shall not
exceed the lesser of (i) Twenty Million Dollars ($20,000,000.00), or (ii) sixty
percent (60%) of the then existing Commitment Amount (‘Lots Under Development
Concentration Limitation’).

(g) With respect to all High End Lots Under Development to be included in the
Borrowing Base, the aggregate Maximum Allowed Advance multiplied by the
applicable Draw Percentage for all High End Lots Under Development for all
Qualified Projects shall not exceed the lesser of (i) Fifteen Million Dollars
($15,000,000.00), or (ii) forty-five percent (45%) of the then existing
Commitment Amount (‘High End Lots Under Development Concentration Limitation’).

 

-3-



--------------------------------------------------------------------------------

(h) With respect to all High End Entitled Land and High End Lots Under
Development to be included in the Borrowing Base, the aggregate Maximum Allowed
Advance multiplied by the applicable Draw Percentage for all High End Entitled
Land and High End Lots Under Development for all Qualified Projects shall not
exceed the lesser of (i) Fifteen Million Dollars ($15,000,000.00), or
(ii) forty-five percent (45%) of the then existing Commitment Amount (‘High End
Land Concentration Limitation’).

(i) With respect to all Spec Homes to be included in the Borrowing Base for each
and every Qualified Project financed hereunder other than the Qualified Projects
commonly known as ‘Gallery Walk’ and ‘Plaza Walk’ in Elk Grove, California, the
total number of Spec Homes shall not exceed the lesser of (i) twenty-five (25)
Spec Homes, (ii) five (5) months’ appraised absorption for the applicable
Project, or (iii) five (5) months’ actual absorption for the applicable Project,
as determined by Lender from time to time based upon the actual prior six-month
Home sales average for the applicable Project (‘Non-Elk Grove Spec Home
Concentration Limitation’).

(j) With respect to all Spec Homes to be included in the Borrowing Base for the
Qualified Project commonly known as ‘Gallery Walk’ in Elk Grove, California, the
total number of Spec Homes shall not exceed the lesser of (i) twelve (12) Spec
Homes, (ii) six (6) months’ appraised absorption for the Gallery Walk Project,
or (iii) six (6) months’ actual absorption for the Gallery Walk Project, as
determined by Lender from time to time based upon the actual prior six-month
Home sales average for the Gallery Walk Project (‘Gallery Walk Spec Home
Concentration Limitation’).

(k) With respect to all Spec Homes to be included in the Borrowing Base for the
Qualified Project commonly known as ‘Plaza Walk’ in Elk Grove, California, the
total number of Spec Homes shall not exceed the lesser of (i) ten (10) Spec
Homes, (ii) five (5) months’ appraised absorption for the Plaza Walk Project, or
(iii) five (5) months’ actual absorption for the Walk Project, as determined by
Lender from time to time based upon the actual prior six-month Home sales
average for the Plaza Walk Project (‘Plaza Walk Spec Home Concentration
Limitation’). The Non-Elk Grove Spec Home Concentration Limitation, the Gallery
Walk Spec Home Concentration Limitation and the Plaza Walk Spec Home
Concentration Limitation are collectively referred to herein as the ‘Spec Home
Concentration Limitation.’

(l) With respect to all High End Spec Homes to be included in the Borrowing
Base, for each and every Qualified Project financed hereunder, the total number
of High End Spec Homes shall not exceed the lesser of (i) fifteen (15) High End
Spec Homes, (ii) four (4) months’ appraised absorption for the applicable
Project, or (iii) four (4) months’ actual absorption for the applicable Project,
as determined by Lender from time to time based upon the actual prior six-month
Home sales average for the applicable Project (‘High End Spec Home Concentration
Limitation’).

 

-4-



--------------------------------------------------------------------------------

(m) With respect to all Model Homes or High End Model Homes to be included in
the Borrowing Base, for each and every Qualified Project financed hereunder, the
total number of Model Homes or High End Model Homes, as applicable, shall not
exceed five (5) (‘Model Home Concentration Limitation’).

(n) With respect to any one Qualified Project, the aggregate Maximum Allowed
Advance multiplied by the applicable Draw Percentage for such Qualified Project
shall not exceed Twenty-five Million Dollars ($25,000,000.00).

(o) With respect to all attached condominium Homes for all Qualified Projects
other than the Qualified Projects commonly known as ‘Promenade North’ in San
Diego, California, ‘Cambridge Lane’ in Tustin, California, and ‘Gallery Walk’ in
Elk Grove, California, the aggregate Maximum Allowed Advance multiplied by the
applicable Draw Percentage for all such attached condominium Homes shall not
exceed the lesser of (i) Fifteen Million Dollars ($15,000,000.00), or
(ii) forty-five percent (45%) of the then existing Commitment Amount.

(p) With respect to all attached condominium Homes in those Qualified Projects
commonly known as ‘Promenade North’ in San Diego, California and ‘Cambridge
Lane’ in Tustin, California, the aggregate Maximum Allowed Advance multiplied by
the applicable Draw Percentage for all such attached condominium Homes (i) for
each such Qualified Project shall not exceed the lesser of (A) Fifteen Million
Dollars ($15,000,000.00), or (B) forty-five percent (45%) of the then existing
Commitment Amount, and (ii) for both such Qualified Projects in the aggregate
shall not exceed the lesser of (A) Twenty-Five Million Dollars ($25,000,000.00),
or (B) seventy-two percent (72%) of the then existing Commitment Amount.

(q) With respect to all attached condominium Homes in the Qualified Project
commonly known as ‘Gallery Walk’ in Elk Grove, California, the aggregate Maximum
Allowed Advance multiplied by the applicable Draw Percentage for all such
attached condominium Homes shall not exceed Three Million Dollars
($3,000,000.00).

(r) With respect to all Homes in the Qualified Project commonly known as ‘Plaza
Walk’ in Elk Grove, California, the aggregate Maximum Allowed Advance multiplied
by the applicable Draw Percentage for all such Homes shall not exceed Three
Million Dollars ($3,000,000.00).

(s) With respect to all High End Homes to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all such High End Homes shall not exceed the lesser or (i) Twenty Million
Dollars ($20,000,000.00), or (ii) sixty percent (60%) of the then existing
Commitment Amount.”

2.3    The subheadings entitled “ZONED LAND”, “ENTITLED LAND”, “LOTS UNDER
DEVELOPMENT” and “SPEC HOMES” within the definition of “Maximum

 

-5-



--------------------------------------------------------------------------------

Allowed Advance” set forth in Section 1.1 of the Loan Agreement are hereby
deleted in their entirety and replaced with the following new subheadings:

 

  “– ZONED LAND: The sum of all Advances for Zoned Land shall not exceed (a) for
all Qualified Projects other than the Qualified Projects commonly known as
‘Gallery Walk’ and ‘Plaza Walk’ in Elk Grove, California, the lesser of
(i) fifty percent (50%) of Total Project Costs, or (ii) fifty percent (50%) of
the Appraised Value for Zoned Land, subject to Lender’s approval, and (b) for
the Qualified Projects commonly known as ‘Gallery Walk’ ‘Plaza Walk’ in Elk
Grove, California, $0.”

 

  “– ENTITLED LAND: The sum of all Advances for Entitled Land shall not exceed
(a) for all Qualified Projects other than the Qualified Projects commonly known
as ‘Gallery Walk’ and ‘Plaza Walk’ in Elk Grove, California, the lesser of
(i) sixty-five percent (65%) of Total Project Costs, or (ii) fifty percent
(50%) of the Appraised Value for Entitled Land, subject to Lender’s approval,
and (b) for the Qualified Projects commonly known as ‘Gallery Walk’ and ‘Plaza
Walk’ in Elk Grove, California, $0.”

 

  “– LOTS UNDER DEVELOPMENT: The sum of all Advances for Lots Under Development
shall not exceed (a) for all Qualified Projects other than the Qualified
Projects commonly known as ‘Gallery Walk’ and ‘Plaza Walk’ in Elk Grove,
California, the lesser of (i) eighty percent (80%) of Total Project Costs, or
(ii) sixty-five percent (65%) of the Bulk Finished Lot Value for Lots Under
Development, subject to Lender’s approval, and (b) for the Qualified Projects
commonly known as ‘Gallery Walk’ and ‘Plaza Walk’ in Elk Grove, California, $0.”

 

  “– SPEC HOMES: The sum of all Advances for Spec Homes (including Model Homes)
shall not exceed (a) for all Qualified Projects other than the Model Homes
within the Qualified Projects commonly known as ‘Gallery Walk’ and ‘Plaza Walk’
in Elk Grove, California, the lesser of (i) ninety percent (90%) of Total
Project Costs, or (ii) eighty percent (80%) of the Base Appraised Value for such
Homes, subject to Lender’s approval, and (b) for the Model Homes within the
Qualified Projects commonly known as ‘Gallery Walk’ and ‘Plaza Walk’ in Elk
Grove, California, the lesser of (i) eighty percent (80%) of Total Project
Costs, or (ii) seventy percent (70%) of the Base Appraised Value for such Homes,
subject to Lender’s approval.”

2.4    Section 4.5.4(h) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“(h) For all Spec Homes (including any Model Homes), Borrower shall not be
entitled to include in the Borrowing Base at any one time any Spec Homes in
violation of the Spec Home Concentration Limitation, which shall mean (i) for
each and every Project financed hereunder other than the Qualified Projects
commonly known as ‘Gallery Walk’ and ‘Plaza Walk’

 

-6-



--------------------------------------------------------------------------------

in Elk Grove, California, more Spec Homes than the lesser of (A) five (5)
months’ appraised absorption for the Project, (B) five (5) months’ actual
absorption for the Project, as determined by Lender from time to time based upon
the actual prior six-month Spec Home sales average for the Project, or
(C) twenty-five (25) Spec Homes, (ii) for the Qualified Project commonly known
as ‘Gallery Walk’ in Elk Grove, California, more Spec Homes than the lesser of
(A) six (6) months’ appraised absorption for the Gallery Walk Project,
(B) six (6) months’ actual absorption for the Gallery Walk Project, as
determined by Lender from time to time based upon the actual prior six-month
Spec Home sales average for the Gallery Walk Project, or (C) twelve (12) Spec
Homes, and (iii) for the Qualified Project commonly known as ‘Plaza Walk’ in Elk
Grove, California, more Spec Homes than the lesser of (A) five (5) months’
appraised absorption for the Plaza Walk Project, (B) five (5) months’ actual
absorption for the Plaza Walk Project, as determined by Lender from time to time
based upon the actual prior six-month Spec Home sales average for the Plaza Walk
Project, or (C) ten (10) Spec Homes.”

3.    Maximum Starts Ahead of Closings.

3.1    Notwithstanding anything to the contrary in the Loan Agreement, for the
Qualified Project Commonly known as ‘Gallery Walk’ in Elk Grove, California, at
any given time Lender shall have no obligation to advance funds for the
construction of more than sixteen (16) Homes that have not closed escrow, and no
more than three (3) buildings within the Gallery Walk Project may be under
construction at any one time. Additionally, once Borrower has commenced
construction of a building within the Gallery Walk Project, Borrower may not
commence construction of a second building within the Gallery Walk Project until
Lender determines that at least 50% of the Homes in the first building have
become Presold Homes, and Borrower may not commence construction of a third
building within the Gallery Walk Project until Lender has determined that
(a) 100% of the Homes in the first building have become Presold Homes, (b) at
least 80% of the Homes in the first building have closed escrow and (c) at least
50% of the Homes in the second building have become Presold Homes.

3.2    Notwithstanding anything to the contrary in the Loan Agreement, for the
Qualified Project Commonly known as ‘Plaza Walk’ in Elk Grove, California, at
any given time Lender shall have no obligation to advance funds for the
construction of more than fifteen (15) Homes that have not closed escrow.

4.    Security Documents. Each Deed of Trust, and all other Security Documents,
shall secure, in addition to all other indebtedness and obligations secured
thereby, the payment and performance of all present and future indebtedness and
obligations of Borrower under (a) this Second Amendment Agreement, (b) any and
all amendments, modifications, renewals and/or extensions of the Loan Agreement,
regardless of whether any such amendment, modification, renewal or extension is
evidenced by a new or additional instrument, document or agreement, and (c) all
other Loan Documents (other than the Guaranty and the Environmental Indemnity,
the obligations under which continue to remain unsecured by each Deed of Trust),
as amended by this Second Amendment Agreement and by the Short Forms.

5.    Definitions. Except as provided in this Second Amendment Agreement, all
references in the Loan Agreement and in the other Loan Documents (a) to the
Deeds of Trust shall mean the Deeds of Trust, as amended by this Second
Amendment Agreement, (b) to the

 

-7-



--------------------------------------------------------------------------------

Loan shall mean the Loan, as the maximum principal amount thereof has been
reduced pursuant to this Second Amendment Agreement, (c) to the Loan Agreement
shall mean the Loan Agreement as amended by this Second Amendment Agreement,
(d) to the Loan Documents shall mean the Loan Documents as such term is defined
in this Second Amendment Agreement, and (e) to any particular Loan Document
shall mean such Loan Document as modified by this Second Amendment Agreement or
any document executed pursuant hereto.

6.    Conditions Precedent. Lender’s obligation to modify the terms of the Loan
Agreement and the other Loan Documents as set forth herein is subject to the
satisfaction of all of the following conditions precedent (any of which may be
waived by Lender in its sole discretion):

6.1    Lender shall have received a fully-executed original of this Second
Amendment Agreement (including an original of the executed Guarantor’s Consent
attached hereto).

6.2    Lender have received an original of each Second Amendment Agreement
(Short Form), each of even date herewith (collectively, the “Short Forms”),
fully executed and acknowledged by Borrower and consented to by all applicable
Subordinate Rights Holders.

6.3    For each of the Qualified Projects commonly known as ‘Gallery Walk’ and
‘Plaza Walk’ in Elk Grove, California, Lender have received an original
Construction Deed of Trust, Security Agreement and Fixture Filing (With
Assignment of Rents and Leases), each of even date herewith (collectively, the
“Additional Deeds of Trust”), fully executed by Borrower and in recordable form.

6.4    For each of the Qualified Projects commonly known as ‘Gallery Walk’ and
‘Plaza Walk’ in Elk Grove, California, Lender have received an original
Environmental Indemnity, each of even date herewith (collectively, the
“Additional Environmental Indemnities”), fully executed by Borrower.

6.5    The Short Forms and the Additional Deeds of Trusts shall have been
recorded in the official records of the counties in which each Project is
located in accordance with Lender’s instructions to the Title Company, in
addition to all other documents which Lender may reasonably request to be
recorded.

6.6    Lender shall have received such endorsements to each existing Title
Policy (or commitments by the Title Company to issue the same in form acceptable
to Lender) as Lender shall reasonably request to insure the validity and
continuing first position liens of the Deeds of Trust, as amended hereby,
including without limitation a CLTA 110.5 endorsement (or its local equivalent).

6.7    Lender shall have received Title Policies (or commitments by the Title
Company to issue the same in form acceptable to Lender) as Lender shall
reasonably request to insure the validity and first position liens of the
Additional Deeds of Trust.

 

-8-



--------------------------------------------------------------------------------

6.8    Lender shall have received current good standing certificates of Borrower
issued by the California Secretary of State and the Secretary of State of each
other state in which a Qualified Project included in the Borrowing Base is
located.

6.9    No change shall have occurred in the financial condition of Borrower,
Guarantor or any Project, which would have, in Lender’s sole judgment, a
material adverse effect on such Project or on Borrower’s or Guarantor’s ability
to repay the Loan or otherwise perform their respective obligations under the
Loan Documents as of the date hereof.

6.10    No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against any Project; no Project shall
have suffered any significant damage by fire or other casualty which has not
been repaired; no law, regulation, ordinance, moratorium, injunctive proceeding,
restriction, litigation, action, citation or similar proceeding or matter shall
have been enacted, adopted, or threatened by any governmental authority, which
would have, in Lender’s judgment, a material adverse effect on Borrower or any
Project as of the date hereof.

6.11    The representations and warranties contained in the Loan Agreement and
in all other Loan Documents shall remain true and correct as of the date hereof.

6.12    No Event of Default or Unmatured Event of Default shall have occurred
and be continuing.

6.13    Borrower shall have reimbursed Lender for all costs and expenses
incurred by Lender in connection with the transaction contemplated by this
Second Amendment Agreement, including title insurance costs, recording fees, and
attorneys’ fees and costs.

7.    Non-Impairment. Except as expressly provided herein, nothing in this
Second Amendment Agreement shall alter or affect any provision, condition or
covenant contained in the Loan Agreement or the other Loan Documents or affect
or impair any rights, powers or remedies thereunder, and the parties hereto
intend that the provisions of the Loan Agreement and the other Loan Documents
shall continue in full force and effect except as expressly modified hereby.

8.    Miscellaneous. This Second Amendment Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws, and any applicable laws of the
United States of America. The headings used in this Second Amendment Agreement
are for convenience only and shall be disregarded in interpreting the
substantive provisions of this Second Amendment Agreement. If any provision of
this Second Amendment Agreement shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed herefrom and the remaining parts shall remain in full force as
though the invalid, illegal or unenforceable provision had never been a part
hereof. As used in this Second Amendment Agreement, the term “include(s)” shall
mean “include(s), without limitation,” and the term “including” shall mean
“including, but not limited to.”

9.    Integration; Interpretation. The Loan Documents, including this Second
Amendment Agreement, contain or expressly incorporate by reference the entire
agreement of

 

-9-



--------------------------------------------------------------------------------

the parties with respect to the matters contemplated therein, and supersede all
prior negotiations. No reference to this Second Amendment Agreement is necessary
in any instrument or document at any time referring to a Loan Document. Any
reference to a Loan Document (including in any other Loan Document) shall be
deemed a reference to such document as amended hereby.

10.    Counterparts. This Second Amendment Agreement may by executed in any
number of counterparts, all of which shall be considered one in the same
instrument. The original, executed signature pages of exact copies of this
Second Amendment Agreement may be attached to one of such copies to form one
document.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Second Amendment
Agreement as of the day and year first set forth above.

 

BORROWER:

 

WILLIAM LYON HOMES, INC., a California corporation

By:   /s/ Michael D. Grubbs   Name:   Michael D. Grubbs   Title:   Senior Vice
President By:   /s/ Richard S. Robinson   Name:   Richard S. Robinson   Title:  
Senior Vice President

LENDER:

 

COMERICA BANK

By:   /s/ David Plattner   Name:   David Plattner   Its:   V.P.-West Market

 

S-1



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT

WILLIAM LYON HOMES, a Delaware corporation (“Guarantor”), hereby consents to the
terms, conditions and provisions of the foregoing Second Amendment Agreement
(“Second Amendment Agreement”) and the transactions contemplated by the Second
Amendment Agreement. Guarantor hereby reaffirms the full force and effectiveness
of its Guaranty dated as of March 8, 2006 (the “Guaranty”), in light of the
Amendment, including without limitation all waivers, authorizations and
agreements set forth therein. Guarantor hereby confirms and agrees that all
references in the Guaranty to the Loan Agreement and other Loan Documents shall
hereafter be deemed references to the Loan Agreement and other Loan Documents as
amended by the Amendment. In addition, Guarantor acknowledges that its
obligations under the Guaranty are separate and distinct from those of Borrower
on the Loan.

Dated as of September 2, 2008

 

GUARANTOR:

 

WILLIAM LYON HOMES, a Delaware corporation

By:   /s/ Michael D. Grubbs   Name:   Michael D. Grubbs   Title:   Senior Vice
President By:   /s/ Richard S. Robinson   Name:   Richard S. Robinson   Title:  
Senior Vice President

CONSENT